Hall, Justice.
Where undisputed figures show that for the six months prior to the divorce the former husband had averaged $884.80 net profit from his business, plus profit in an unknown amount on three houses taken in as part of a trade; and where he concedes that his business profits could be increased by some hundreds of dollars a month by reducing expenditures; and where he states that it costs him some $375-400 per month living expenses; and where former wife states that her monthly living expenses are $980.92, a jury verdict awarding her $475 per month alimony plus a house (on which former husband must pay $164 per month) plus a 1968 model automobile, is not excessive.

Judgment affirmed.


All the Justices concur.